Case 7:03-cr-00841-SCR Document 199 Filed 10/06/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  

wonenne X
SALVATORE SAVOCA, ;

Petitioner,

ORDER
V.
: 16 CV 4735 (VB)

UNITED STATES OF AMERICA, ; 03 CR 841 (VB)

Respondent, :
eee eee omens eo xX

 

By Order dated October 1, 2020, the Second Circuit granted petitioner’s motion for leave
to file a second or successive Section 2255 motion and transferred the proceeding to this Court.
The Mandate was entered on this Court’s docket on October 5, 2020.

Accordingly, by no later than October 20, 2020, the parties shall submit a joint letter
advising the Court of the status of this case and recommending next steps.

 

Dated: October 6, 2020
White Plains, NY

SO ORDEREI?

Jue

Vincent L. Briccetti
United States District Judge

 
